Name: Council Regulation (EEC) No 3670/85 of 20 December 1985 opening, allocating and providing for the administration of a Community tariff quota for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Algeria (1986)
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 No L 354 / 20 Official Journal of the European Communities 30 . 12 . 85 COUNCIL REGULATION (EEC) No 3670/ 85 of 20 December 1985 opening, allocating and providing for the administration of a Community tariff quota for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Algeria ( 1986 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quota , and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into the Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect most accurately the actual development of the market in the products in question, such allocation should be in proportion to the requirements of the Member States , assessed by reference to both the statistics relating to imports of the said products from Algeria over a representative reference period and the economic outlook for the quota period concerned ; Whereas in this case , however , neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas in these circumstances the quota volumes should be allocated in initial shares , taking into account demand for these wines on the markets of the various Member States ; Having regard to the Treaty - establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria (*) provides in Article 20 for preferential treatment for the importation of certain wines having a designation of origin and falling within subheading ex 22.05 C of the Common Customs Tariff; whereas the application of this treatment is limited until 30 June 1981 ; Whereas Council Regulation (EEC) No 3669 / 85 ( 2 ) provides for the treatment which the Community has applied until 31 December 1985 to be extended until 31 December 1986 ; whereas this treatment provides that certain wines haying a designation of origin , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Algeria shall be exempt from customs duties on importation into the Community within the limits of a Community tariff quota of 450 000 hectolitres ; whereas the wines must be put up in containers holding a maximum of two litres ; whereas these wines must be accompanied by a certificate of designation of origin in accordance with the model given in Annex D to the Agreement ; whereas the Community tariff quota in question should therefore be opened for the period 1 January to 31 December 1986 ; Whereas the wines in question are subject to compliance with the free-at-frontier reference price ; whereas , in order that such wines may benefit from this tariff quota . Article 18 of Regulation (EEC) No 337 /79 ( 3 ), as last amended by Regulation (EEC) No 2342 / 84 ( «), must be complied with ; Whereas in the absence of a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal , the Community must take the measures referred to in Articles 180 and 367 of that Act ; whereas the tariff measures in question applies therefore to the Community of Ten; Whereas , to take into account import trends for the products concerned in the various Member States , the quota amount should be divided into two instalments , the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States who have used up their initial share ; whereas , in order to guarantee some degree of security to importers in each Member State , the first instalment of the Community quota should be fixed at a level which could, in the present circumstances , be 50 % of the quota volume ; Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to take this into account and to avoid a break in continuity , any Member State which has used up almost all of its initial share should draw an additional share from the reserve ; whereas this should be done by each Member State each time one of its additional shares is almost used up , and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the (*) OJ No L 263 , 28 . 9 . 1978 , p. 2 . ( 2 ) See page 19 of this Official Journal. ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p . 1 . (") OJ No L 217 , 14 . 8 . 1984 , p . 6 . 30 . 12 . 85 Official Journal of the European Communities No L 354 / 21 The wines in question shall benefit from this tariff quota on condition that Article 18 of Regulation (EEC) No 337 / 79 shall he complied with . 4 . Each of these wines , when imported , shall be accompanied by a certificate of designation of origin , issued by the relevant Algerian authority , in accordance with the model annexed to this Regulation . quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the Commission must be in a position to follow the extent to which the quota volume has been used up and inform the Member States thereof; Whereas , if at a given date in the quota period a substantial quantity of its initial share remains unused in any Member State , it is Essential that it should return a significant proportion thereof to the reserve , to prevent part of the Community quota remaining unused in one Member State when it could be used in others ; Article 2 1 . The Community tariff quota referred to iri Article 1 shall be divided into two instalments . 2 . . A first instalment of the quota shall be allocated among the Member States ; the shares , which subject to Article 5 shall be valid up to 31 December 1986 , shall be as follows : (hectolitres) Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , Benelux Denmark Germany Greece France Ireland Italy United Kingdom HAS ADOPTED THIS REGULATION: 37 350 22 500 48 000 1 000 46 000 15 300 22 500 37 350 3 . The second instalment amounting to 220 000 hectolitres shall constitute the reserve . Article 1 1 . From 1 January to 31 December 1986 , a Community tariff quota of 450 000 hectolitres shall be opened in the Community of Ten for the following products originating in Algeria : CCT heading No Description 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex C. Other :  Wines entitled to one of the following designations of origin : Ai'n Bessem-Bouira , Medea , Coteaux du Zaccar , Dahra , Coteaux de I Mascara , Monts du Tessalah , Coteaux de Tlemcen , of an actual alcoholic strength by volume not exceeding 15 % vol , in containers holding two litres or less Article 3 1 . If 90 % or more of a Member State's initial share , as specified in Article 2 (2), or of that share less the portion returned to the reserve where Article 5 has been applied , has been used up , that Member State shall , without delay , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number , in so far as the amount in the reserve allows . 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share . 3 . If, after its second share has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up . 2 . Within this tariff quota the Common Customs Tariff duties applicable to these wines shall be totally suspended. 3 . The wines in question are subject to compliance with the free-at-frontier reference price . No L 354 / 22 Official Journal of the European Communities 30 . 12 . 85 4 . Notwithstanding paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up . They shall inform the Commission of their grounds for applying this paragraph . Article 4 The additional share drawn pursuant to Article 3 shall be valid until 31 December 1986 . Article 5 Member States shall return to the reserve , not later than 1 October 1986 , the unused portion of their initial shares which on 15 September 1986 is in excess of 20 % of the initial amount . The may return a greater quantitiy if there are grounds for believing that this quantity might not be used in full . Member States shall notify the Commission , not later than 1 October 1986 , of the total imports of the products concerned effected under the Community quotas up to and including 15 September 1986 and , where appropriate , the proportion of their initial share that they are returning to the reserve . It shall ensure that the drawing which uses up the reserve is limited to the balance available , and , to this end , shall specify the amount thereof to the Member State making the final drawing . Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares in the Community quota . 2 . Member States shall ensure that importers of the products have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares be determined on the basis of the imports charged in accordance with paragraph 3 .  Article 8 At the request of the Commision , Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commision shall collaborate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on 1 January 1986 . Article 6 The Commission shall keep an account of the shares opened by Member States pursuant to Articles 2 and 3 and , as soon as it has been notified , shall inform each Member State of the extent to which the reserve has been used up . It shall notifiy the Member States , not later than 5 October 1986 , of the state of the reserve after quantities have been returned thereto pursuant to Article 5 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS ANNEX 1 . EksportÃ ¸r - AusfÃ ¶hrer - E «porter - Exporta ­ 2 - Nummer - Nummer - teur - Esportatore - Exporteur - tÃ §aywyÃ µÃ ±Ã  : 00000Number NumÃ ©ro - Numero -Nummer - Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  : 3 . ( Name of authority guaranteeing the designation of origin ) 4 . - Modtager - EmpfÃ ¤nger - Consignee - Destinataire - Destinatario - Geadresseerde - ÃÃ ±Ã Ã ±Ã »Ã ® ­ ÃÃ Ã ·Ã  : 5 CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã Ã Ã Ã Ã £ÃÃ ! Ã Ã ¡Ã Ã Ã Ã Ã ¥Ã §Ã Ã ©Ã §6. - Transportmiddel - BefÃ ¶rderungsmittel- Means of transport - Moyen de transport - Mezzo di trasporto - Vervoermiddel - Ã Ã µÃ Ã ±Ã Ã ¿Ã Ã ¹Ã ºÃ  Ã ¼Ã ­Ã Ã ¿: 7 (Designation of origin ) 8 . - Losnmgssted - Entladungsort - Place of unloading - Lieu de dÃ ©chargement - Luogo di sbarco - Plaats van lossing _ Ã ¤Ã ÃÃ ¿Ã  Ã µÃ ºÃ Ã ¿Ã Ã Ã Ã Ã µÃ Ã  : 109 . 11 MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern . Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der -colli Ã £Ã ®Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ , Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½ BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht Ã Ã µÃ ¹Ã º.Ã Ã  Ã ²Ã ¬Ã Ã ¿Ã  Liter Liter Litres Litres Litri Liter Ã Ã ¯Ã Ã Ã ± 12 . - Liter (i bogstaver ) - Liter ( in Buchstaben ) - Litres (m words ) - Litres ( en lettres ) - Litri (m lettere ) - Liter (voluit)- Ã Ã ¯Ã Ã Ã ± (Ã ¿Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã ): 13 . - PÃ ¥tegning fra udstedende organ - Bescheinigung der erteilenden Stelle - Certificate of the issuing authority - Visa de I orqanisme Ã ©metteur - Visto dell organismo emittente - Visum van de instantie van afgifte - ÃÃ µÃ Ã ¿Ã ·Ã Ã · Ã µÃ ºÃ ´Ã ¯Ã ´Ã ¿Ã ½Ã Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  : 14 . - Toldstedets attest - Sichtvermerk der Zollstelle - Customs stamp - Visa de la douane - Visto della dogana - Visum van de douane - ÃÃ µÃ Ã Ã ·Ã Ã · Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã (Oveis&amp;ttelse se nr . 15  Ã bersetzung siehe Nr . 15  see the translation under No 15  Voir traduction au n0 15  Vedi traduzione al n . 15  Zie voor vertaling nr . 15  Ã Ã »Ã ­ ­ ÃÃ µ Ã ¼Ã µÃ Ã ¬Ã Ã Ã ±Ã Ã · Ã Ã Ã ¿Ã ½ Ã ±Ã Ã ¹Ã ¸ 15 ) 15 . Det bekrÃ ¦ftes, at vinen , der er nÃ ¦vnt i dette certifikat , er fremstillet i omrÃ ¥det og ifÃ ¸lge algerisk lovgivning er berettiget til oprindelsesbetegnelsen : » c . Alkohol tilsat denne vin er alkohol fremstillet af vin . Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk gewonnen wurde und ihm nach algerischem Gesetz die Ursprungsb'efeichnung  " zuerkannt wird . Der diesem Wein zugefÃ ¼gte Alkohol ist aus Wein gewonnener Alkohol . We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Algerian legislation as entitled to the designation of origin The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu, suivant la loi algÃ ©rienne , comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique . Si certifica che il vino descritto nel presente certificato e un vino prodotto nella zona di ed Ã © riconosciuto. secondo la legge algerina , come avente diritto alla denominazione di origine « ». L'alcole aggiunto a questo vino Ã © alcole di origine vinica . Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van en dat volgens de Algerijnse wetgeving de benaming van oorsprong  " erkend wordt . De aan deze wijn toegevoegde alcohol is alcohol , uit wijn gewonnen . Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ¼Ã µ Ã Ã Ã ¹ Ã ¿ Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ¿ ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ' Ã ±Ã Ã Ã  Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ ±Ã Ã ®Ã Ã ¸Ã · Ã Ã Ã · Ã ¶Ã Ã ½Ã · Ã ºÃ ±Ã ¹ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ , Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã · Ã ½Ã ¿Ã ¼Ã ¿Ã ¸Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  Ã Ã »Ã ³Ã µÃ Ã ¯Ã ±Ã  , Ã Ã Ã ¹ Ã ´Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ±Ã ¹ Ã Ã ·Ã  Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  » ». Ã  Ã ±Ã »Ã ºÃ ¿Ã Ã »Ã · ÃÃ ¿Ã Ã ­Ã Ã µÃ ¹ ÃÃ Ã ¿Ã Ã Ã µÃ ¸Ã µÃ ¯ Ã  ' Ã ±Ã Ã Ã Ã ½ Ã Ã ¿Ã ½ Ã ¿Ã ¯Ã ½Ã ¿ Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã ¿Ã ¹Ã ½Ã ¹Ã ºÃ ®Ã  ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã . 16 . ') (') Rubrik forbeholdt eksportlandets andre angivelser . (') Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . f 1 ) Space reserved for additional details given in the exporting country. O Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. ( ! ) Spazio riservato per altre indicazioni del paese esportatore . (') Ruimte bestemd voor andere gegevens van het land van uitvoer . Ã Ã §Ã Ã Ã ¿Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¬Ã »Ã »Ã µÃ  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã .